DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 03/16/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 3/5/2021, applicant agrees to withdraw inventions of group 2 (claims 15-19) and group 3 (claim 20) and elects group 1 (claims 1-14). Hence Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over McGeehan et al (US 20160126628).

 (Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 

Regarding Claim 1, McGeehan teaches a location-tuned radio frequency switch device (abstract; fig. 5) comprising: 

a transmission line (fig. 5, 74); 
a photosensitive material switch (fig 5, 42);

a connection between said transmission line and said photosensitive material switch electrically coupling said transmission line to said photosensitive material switch (fig. 5, 42, 74, and connection number on the tops of 42 and 72; fig. 6, shows that the transmission line 74 connected with the switch); 

a light source configured to emit a narrow beam incident on said photosensitive material switch (fig. 5, 82 –laser light), said light source having an illumination incidence location on said photosensitive material switch with respect to said transmission line (fig. 5, 82, 42, 74); and 



whereby an inductance of said location-tuned radio frequency switch device varies as a function of said illumination incidence location on said photosensitive material switch with respect to said transmission line and wherein said illumination incidence location is variable and correspondingly said area of inductance is variable (¶[0033], line 6-9, optical delayed pulses from a single laser source can be utilized to control the phasing of high energy microwave pulses so as to establish the required delay for beam steering. Alternatively, all of the photoconductive switches in each of the modules may be triggered simultaneously from a single laser source; fig. 4, waveforms 66, 68 trigged by the laser source with different trigger modes having different shape, size and energy which comprising location factors). 
(Further, in product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by McGeehan is same to that recited in the claim 1, then it is expect the property/function of the inductance provided by McGeehan has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 

Regarding Claim 2, McGeehan teaches the device of claim 1, wherein said device further comprises: a cradle supporting the transmission line and the photosensitive material switch (fig. 5, 72).

Regarding Claim 3, McGeehan teaches the device of claim 1, wherein said location-tuned radio frequency switch is a high-power microwave switch (fig. 5, 42, 74, 80; abstract, line 1-6, a steerable high-power microwave beam).

Regarding Claim 6, McGeehan teaches the device of claim 1, wherein said variable area of inductance is delimited by varying said illumination incidence location on said photosensitive material switch (fig. 5, 42, 74, 82, --the area portion of 42 between the laser light 82 shining portion of 42 and 74; or the area under the connection number; which inherently has a inductance; fig. 4, waveforms 66, 68 trigged by the laser source with different trigger modes having different shape, size and energy which comprising location factors).

Regarding Claim 7, McGeehan teaches the device of claim 1, wherein said area of inductance is delimited by varying a location of said light source providing said illumination incidence location on said photosensitive material switch (fig. 5, 42, 74, 82, --the area portion of 42 between the laser light 82 shining portion of 42 and 74; or the 

Regarding Claim 8, McGeehan teaches the device of claim 1, wherein said area of inductance is delimited by varying at least one of a location of said transmission line and photosensitive material switch with respect to a fixed location of said light source providing said illumination incidence location on said photosensitive material switch (fig. 5, 42, 74, 82, --the area portion of 42 between the laser light 82 shining portion of 42 and 74; or the area under the connection number; which inherently has a inductance; fig. 4, waveforms 66, 68 trigged by the laser source with different trigger modes having different shape, size and energy which comprising location factors).

Regarding Claim 9, McGeehan teaches the device of claim 1, wherein said area of inductance comprises a flexible integration between said photosensitive material switch and said transmission line (figs. 5 and 6, 74; ¶[0042], line 1-15, a thin film transmission line 74; ---further, it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)).

Regarding Claim 10, McGeehan teaches the device of claim 1, wherein said transmission line comprises foil (figs. 5 and 6, 74; ¶[0042], line 1-15, a thin film transmission line 74).

Regarding Claim 11, McGeehan teaches The device of claim 1, wherein said illumination incidence location varies continuously (fig. 5, 42, 74, 82, --the area portion of 42 between the laser light 82 shining portion of 42 and 74; or the area under the connection number; which inherently has a inductance; fig. 4, waveforms 66, 68 trigged by the laser source with different trigger modes having different shape, size and energy which comprising location factors which vary continuously).

Claims 4-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McGeehan et al (US 20160126628) in the view of Stoudt et al (United States Statutory Invention Registration, H1717, 4/7/1998).

Regarding Claim 4, McGeehan discloses as set forth above but do not specifically disclose that the device of claim 1, wherein said photosensitive material switch comprises GaN.

However, Stoudt teaches a photoconductive switching device (abstract, fig. 2A), wherein said photosensitive material switch comprises GaN (col. 2, line 4-11, The photoconductive switch is preferably comprised of GaAs:Si:Cu; col. 16, line 48-58, photoconductive devices that are not based on GaAs:Si:Cu. Other materials could be used to implement the PSO generator, including GaAs, InP, CdS, SiC, AlGaAs, HgTe, CdTe, ZnSe, Si, diamond (C) and GaN).



Regarding Claim 5, McGeehan - Stoudt combination teaches that the device of claim 1, wherein said photosensitive material switch comprises silicon (col. 2, line 4-11, The photoconductive switch is preferably comprised of GaAs:Si:Cu, as disclosed in Stoudt).

Regarding Claim 12, McGeehan - Stoudt combination teaches that the device of claim 1, further comprising at least one mirror whereby said illumination incidence location is provided by a reflection from said light source off the at least one mirror (fig. 5, mirrors to reflect beams 36, 38 to 22, as disclosed in Stoudt).

Regarding Claim 13, McGeehan - Stoudt combination teaches that the device of claim 1, further comprising at least one stepper motor configured to move said light source (fig. 5, beams 36, 38 are aligned to 22 by mirrors, --mirrors with adjustable stages (comprising stepper motors) are well known in the art,  as disclosed in Stoudt).



Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872